EXHIBIT 4.1 ChatChing Inc. Employee/Consultant Benefit Plan 1.Purpose. The purpose of this Employee/Consultant Benefit Plan (the “Plan”) is to provide for compensation for Consultants from ChatChing Inc., a Florida corporation (the “Company”);Consultant who provides certain services in furtherance of the business plan of ChatChing as specified in this Plan and in the Company’s Registration Statement filed on Form S-1 with the Securities and Exchange Commission. 2.Points Subject to the Plan. The Points to be offered under the Plan will be issued to Qualified Consultants as defined in Section6, at times and in amounts as described in Section7. The total number of Points that may be issued under the Plan is not limited. Validly issued Points will not expire or terminate, except when and to the extent used in an Allocation or as provided in Section10. 3.Compensation Subject to the Plan. Plan Shares.Subject to adjustment as provided below and in Section 10, and only if and when all conditions of Section 11 of the Plan are satisfied, the shares to be offered under the Plan (the “Plan Shares”) shall consist of common stock of the Company (“Common Stock”), and the total number of Plan Shares that may be issued under the Plan shall be 400,000,000 shares. The Plan Shares shall be issued to Qualified Consultants in exchange for Points, one Plan Share for one Point, in a series of allocation processes (each, an “Allocation”). 4.Effective Date and Duration of Plan. 4.1Effective Date. The Plan shall become effective as of , 2011. Points may be issued under the Plan at any time after the effective date and before termination of the Plan. 4.2Duration. The Plan shall continue in effect until the earlier of (a) such time as the Plan is terminated by the Board of Directors, or (b) the commencement of the final Allocation as described in Section 9. The Board of Directors may suspend or terminate the Plan at any time except with respect to Points then outstanding under the Plan. Notice of any such suspension or termination will be provided on the Site. Termination shall not affect any outstanding Points issued under the Plan. 5.Administration. 5.1Board of Directors. The Plan shall be administered by the Board of Directors of the Company. Subject to the provisions of the Plan, the Board of Directors may adopt and amend rules and regulations relating to administration of the Plan, advance the lapse of any waiting period, waive or modify any condition or restriction applicable to Points (except those restrictions imposed by law) and make all other determinations in the judgment of the Board of Directors necessary or desirable for the administration of the Plan. The interpretation and construction of the provisions of the Plan and related agreements by the Board of Directors shall be final and conclusive. The Board of Directors may correct any defect or supply any omission or reconcile any inconsistency in the Plan or in any related agreement in the manner and to the extent it deems expedient to carry the Plan into effect, and the Board of Directors shall be the sole and final judge of such expediency. 5.2Committee. The Board of Directors may delegate to any committee of the Board of Directors (the “Committee”) any or all authority for administration of the Plan. If authority is delegated to the Committee, all references to the Board of Directors in the Plan shall mean and relate to the Committee, except (i)as otherwise provided by the Board of Directors and (ii)that only the Board of Directors may amend or terminate the Plan as provided in Sections 4.2 and 12. 1 6.Qualified Consultants. A “Qualified Consultant” is a legally competent individual that is a legal resident of a jurisdiction in which the Board of Directors has determined that residents may lawfully be Consultants to the Company and receive the compensation as specified in this Plan, and that has met the other requirements of this Section and such other requirements as are determined by the Board of Directors. A Qualified Consultant must register online with the Site; indicate that he or she desires to become a Consultant; provide all information requested by the Site, including name, age, date of birth, and address; and certify that he or she has received a current copy all information required to be delivered to Consultant, as available through and specified on the Site.The Consultant must electronically execute the Consulting Agreement as specified on the Site.All such information provided by Consultant must be true and correct. A Consultant who provides false information or who uses abusive procedures to earn Points, as determined by the Board of Directors, or who takes any action in violation of Section8 or any other provision of the Plan, will at the option of the Board of Directors cease being a Qualified Consultant and may forfeit Points previously earned.Abusive procedures include, without limitation, (a) the use of bots or other automated procedures to generate activities to earn Points, and (b) having more than one Consultant profile or using another Consultant’s profile to generate Points. 7.Awards of Points. Points will be issued by the Company only to Qualified Consultants, based on the Qualified Consultant’s daily activities on the Site and on certain activities on the Site by themselves or others as specified in the Planfor no cash payment. The Site will display a Qualified Consultant’s total points on a “Points Counter”. The Points Counter will be updated daily. In the event of any discrepancy between the Points Counter and the Company’s records of a Qualified Consultant’s Points, the Company’s records will control.ExhibitA shows the number of Points that the Company will issue for services rendered by the Qualified Consultant under the Consulting Agreement and this Plan. ExhibitA may be amended by the Board of Directors from time to time, and will apply to Points issued after any such amendment. 8.Nontransferability. Points are nonassignable and nontransferable, either voluntarily or by operation of law, except by will or by the laws of descent and distribution of the state or country of the Qualified Consultant’s domicile at the time of death (a “Permitted Transfer”). Any attempt by a Qualified Consultant to assign, transfer, pledge, hypothecate, mortgage, grant a security interest in, sell, lease, or otherwise dispose of, any Points, other than by a Permitted Transfer, shall be null and void and of no force or effect whatsoever, and may at the election of the Board of Directors result in the forfeiture of such Points. Points are personal and may not be used by anyone other than the Qualified Consultant to whom such Points were issued. 2 9.Allocations of Common Stock. Subject to the conditions of the Plan, and if an when the Company can legally pay compensation under the Consulting Agreement and the Plan under all applicable laws, as determined by the Board of Directors, and if the Consultant elects to be compensated in Plan Shares rather than other forms of compensation available under the Consulting Agreement and the Plan, the Company will conduct 20 or more Allocations of Plan Shares to such Qualified Consultants.
